DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3-11,13,15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka DE 102008041577A1 (see ids and attached machine translation).
	In Re 1,3-11,13 Hidaka teaches
1. A method for pressure regulation in a fuel high-pressure injection system (fig 1) having an overpressure valve (36), in which pressure pulsations occur which are caused by fuel being 5pumped into a high-pressure fuel accumulator (30) and extracted from the high-pressure fuel accumulator (see pressure pulsations of figs 6-7,10-12), the method having the following steps: 
detecting pressure values of the fuel present in the high-pressure fuel accumulator (fig 5 120); 
comparing the detected pressure values with a nominal pressure value (steps 200-300 fig 4); and 
10carrying out a pressure regulation in which the fuel pressure prevailing in the high-pressure fuel accumulator is set to the nominal pressure value (steps 300-500 fig 4 and fig 3 para 60); wherein 
during pressure regulation, a peak pressure value of the detected pressure values is used as the actual pressure value (130 and or 150 of fig 5 is input to 200 of fig 4, paras 63-67)(at least all paras and figs, especially embodiment of figs 4-5)15,
;
wherein the peak pressure value (step 130, Pmax of Max) is determined for each engine segment (scanning area fig 6b and P(i-1)) and used as an actual pressure value for the following engine segment (P(i)).  
3. The method of claim 1, wherein an engine segment has a segment duration of several milliseconds (paras 105-106).  
4. The method of claim 3, wherein several pressure values are detected per millisecond (para 106, e.g. a 6 degree crank angle sample rate at 5000 rpm yields 5 samples per ms: 5000 rev/min=5000*360deg/60sec = 1,800,000deg/60sec = 30,000deg/sec = 30deg/ms. 30deg/ms divided by 6deg = 5 samples per ms. OR 5000 rotations/minute * (360 deg/ rotation) * (1 minute / 60 seconds) * (1 second / 1000 ms) = 30 deg/ms. (30 degree / ms) ( 1 sample / 6 degree) = 5 samples / ms).  
5. The method of claim 1, wherein the detected pressure values are written to a 25buffer memory (see multiple teachings of memory, ECU 60, and finite array P(i) step 130).  
6. The method of claim 5, wherein the pressure values stored in the buffer memory are read from the buffer memory and processed further by a processing software (see step 130 and following steps and figs 3-4).
307. The method of claim 6, wherein only some of the pressure values detected per millisecond are processed further by the processing software (only max pressure is used in final control figs 4-5, and figs 7a,8 uses groups g1-g3,).  
8. The method of claim 7, wherein a number of pressure values processed further by the processing software depends on an engine rotation speed (para 82 changes the sampling rate or execution rate of the program based on engine speed, and where different sampling rates per unit time arise when crank angle dependent per para 106, where the group sample size of figs 7a,8 vary with engine speed on angular spacing sample of para 106 ).  
59. The method of claim 6, wherein the processing software determines a maximum pressure value from the pressure values detected for each millisecond of an engine segment, and determines the peak pressure value for this engine segment from all maximum pressure values of this engine segment (fig 6b and max 130 fig 5).  
1010. The method of claim 1, wherein an opening pressure of the overpressure valve is set to an empirically determined constant pressure value which is greater than the determined peak pressure value in normal operating mode of the fuel high-pressure injection system (36 pressure reducing valve set to safety value above limits of working pressure of system, paras 1-15,58-59,103 safety para 103).

11. A device for pressure regulation in a fuel high-pressure injection system having an overpressure valve and a controller (60, figs 4-5) for regulating a fuel pressure in the high-pressure injection system, the controller configured to perform the following steps: 
detect pressure values of fuel present in a high-pressure fuel accumulator; compare the detected pressure values with a nominal pressure value; and 20carrying out a pressure regulation in which the fuel pressure prevailing in the high-pressure fuel accumulator is set to the nominal pressure value; 
determining a peak pressure value for each engine segment and used as an actual pressure value for the following engine segment;
wherein during pressure regulation, a peak pressure value of the detected pressure values is used as the actual pressure value (see in re 1 above over Hidaka).  
13. The device of claim 11, wherein the overpressure valve is connected to the high- pressure fuel accumulator (fig 1).
In Re 15-18, claims 15-18 rejected over in re claims 3-5,10 as taught by Hidaka as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka DE 102008041577A1 (see ids and attached machine translation) in view of Tanaka US 2010/0089366.
In Re 12, Hidaka does not teach however Tanaka teaches 25the overpressure valve is arranged in a high- pressure pump unit (para 41 relief valve).  Tanaka further teaches the relieve valve inhibits the delivery pipe and the pipes before the rail or accumulator from over pressure (para 41).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Hidaka’s valve with Tanaka’s to prevent overpressure upstream of accumulator.

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive. Applicant seemingly argues pgs 5-6 features which are not claimed.  Examiner finds that applicant seems to argue that the claims require every previous segment to always be determined as the peak pressure for the next segment.  However, claim 1 is broader than applicant argues, and merely requires “the peak pressure value is determined for each engine segment and used as an actual pressure value for the following engine segment.” In conjunction with transitional open ended phrase “comprising.”  As previously cited fig 5 step 130 teaches this claim limitation when the previous cycle pressure is greater than the current cycle, i.e. Pmax=Max(P(i-1),P(i)) yields Pmax=P(i-1) when P(i-1)>P(i), and then into step 150: Pact=Pmax=P(i-1) by logical mathematical substitution.
Applicants remaining arguments depend on above refuted argument and are therefore moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747